—Judgment affirmed, with costs. Memorandum: On sufficient evidence, the court below found that the State Police sergeant failed to make a reasonably careful examination of the Egan car to determine whether it was the one for which he was looking, failed to inform the claimants that he was a police officer and of the nature of the charge against them, before he attempted to place them under arrest, and that he was negligent in these particulars. Unless a felony is being committed in his presence, a peace officer, who attempts to make an arrest without a warrant, must disclose his authority and inform the person to be arrested of the nature of the charge against him. (Code Crim. Proc. § 180; People v. Marendi, 213 N. Y. 600, 609.) The facts as found bring these cases within the provisions of sections 12-a and 26 of the Court of Claims Act. (Kline v. State of New York, 253 App. Div. 788; affd., 278 N. Y. 615.) All concur. (The judgment awards claimant damages for personal injuries sustained by reason of an assault by a member of the State Police.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.